Title: To Thomas Jefferson from André Limozin, 18 August 1788
From: Limozin, André
To: Jefferson, Thomas


          
            
              Most Honored Sir
            
            Havre de Grace 18th August 1788
          
          I had the honor of writing to your Excellency the 8th instant. I hope your articles come from Amsterdam will have reached you without the least Troubles.
          I must acquaint your Excellency that our last Harvest of wheat so well in high and low Normandy as well in Brittany a Guyenne have been very short and in general of a bad quality, therefore I believe this Circumstance offers a very fine opportunity to America to import this year wheat and Flour with a great advantage in our Kingdom; for good wheat is sold now as high as 7 Lvers 10s, ⅌Bushell weighing 60 ℔ Paris weight with 4 ⅌ C. for good measure. And it is expected that the price will be in short as high as 8 lvers. I believe it would be proper to publish that advice in america. The price of good wheat in Bordeaux is 15 Lvers 10s. ⅌ Bushell weighing 140 ℔ Paris’s weight. It is unhappy that we have no Ships coming here from America and bound thither back, in order to give that intelligence. I have the honor to be with the highest regard Your Excellency’s Most obedient & humble Servant,
          
            
              Andre Limozin
            
          
        